Citation Nr: 0710648	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include dysthymia as well as post-traumatic stress 
disorder (PTSD) based on personal assault.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

The instant appeal arose from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for dysthymic disorder claimed as PTSD.  
The veteran has since relocated and her case is now under the 
jurisdiction of the St. Petersburg, Florida, VARO.


FINDINGS OF FACT

1.  The veteran did not serve in combat, and the veteran does 
not have PTSD as a result of alleged military sexual 
assaults.

2.  A psychiatric disorder was not noted at the time of the 
veteran's entry into service.

3.  The evidence does not clearly and unmistakably show that 
the veteran's dysthymia preexisted service and was not 
aggravated by service.

4.  The currently demonstrated dysthymia is shown as likely 
as not to have been related to her period of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  The veteran is entitled to the presumption of soundness 
regarding psychiatric disability, and this presumption has 
not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2006).

3.  By extending the benefit of the doubt to the veteran, 
dysthymia was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9, 4.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a psychiatric 
disorder, claiming the condition was incurred in or 
aggravated by her period of active service.  In particular, 
she contends that she currently has PTSD as a result of two 
rapes that occurred during her period of active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

To establish entitlement to service connection for PTSD a 
veteran must provide: 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for 
personal assault-based PTSD claims contained in VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c (Feb. 20, 1996), and former M21-1, Part III, paragraph 
7.46(c)(2) (Oct. 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Id. at Part III, 
paragraph 5.14c(5).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The service medical records do not contain a complaint, 
finding, or history of a military sexual assault.  Thus, the 
Board must consider other sources to corroborate the 
veteran's account of the assaults.  As for the veteran's 
account, VA treatment records dated in 2000 and through 
October 2001 are silent as to any reports of sexual assault.  
In fact, an October 29, 2001, VA social work assessment noted 
"reports no h/o [history of] any physical, sexual 
mental/emotional abuse as a victim nor perpetrator."  An 
October 30, 2001, VA recreational therapy consultation noted 
that she "denies trauma/abuse issues."  A November 8, 2001, 
VA note from an addiction therapist noted that the veteran 
reported sexual abuse from an uncle and step-father as a 
child and from her husband as an adult.

The veteran's first reports of in-service personal assault 
are dated in November 2001, in a written statement filed with 
her claim for service connection and in VA treatment records 
which note her report that while in service she experienced a 
"possible rape by admitting by her recruiting officer."  
She reported in her claim that as an African-American woman 
growing up, she had been conditioned to do whatever a white 
man told her to do, so that she was raped by her recruiter 
after she had admitted that she was a virgin and the 
recruiter told her that she would not be allowed to join the 
service if she was a virgin.  Immediately after the rape, she 
was sent to boot camp.  In later written statements, she 
reported that she was raped again in service after she went 
on a date with a man who was leaving shortly for Vietnam.  
She returned to an apartment with the man after their dinner 
date and he raped her.  She did not report either rape.  

A statement from the veteran's ex-husband reported that the 
veteran had been engaged to him when she entered service in 
October 1966, and the marriage certificate contained in the 
claims files shows they were married in June 1967.  Her 
husband, who was on active duty with the United States Air 
Force while she was in service, also noted that the veteran 
had several periods of unauthorized absence after their 
marriage.  Her ex-husband noted that she seemed depressed 
throughout their 27-year marriage and that she had sexual 
affairs with friends of both sexes throughout the marriage.  
Also of record is a written statement from a woman who 
reported that she had served with the veteran, that they both 
were sexually harassed, and that one evening in 1967 the 
veteran confided in her that she had been raped on a date.

Service personnel records show that the veteran had several 
periods of unauthorized absence in July and December 1967 and 
that she was reduced in grade as a result.  She was not 
recommended for reenlistment due to low marks in behavior.  

As for the diagnosis of PTSD, the Board finds that the 
preponderance of the evidence is against the claim on this 
point.  The positive evidence in this regard includes a 2003 
statement from her readjustment counselor D. R., M.S., at the 
Memphis Vet Center who opined that the veteran "has 
experienced chronic symptoms of Post Traumatic Stress 
Disorder as a result of military sexual trauma."  Numerous 
other VA and non-VA medical records have assessed PTSD but 
have not specified whether it was the result of military 
sexual trauma as opposed to childhood sexual trauma or post-
service sexual trauma.

The negative evidence in this regard includes a June 2002 
psychological evaluation for Tennessee Disability 
Determination Services, which diagnosed major depression, not 
PTSD.  The negative evidence also includes a 2002 VA 
examination report which diagnosed dysthymic disorder, not 
PTSD, and attributed her psychological problems "more 
likely" to her childhood abuse as opposed to her experiences 
in service.  The 2002 examiner concluded that the veteran did 
not have the behavioral, cognitive, social or affective 
changes consistent with posttraumatic stress disorder, like 
intrusive thoughts, hallucinations, or flashbacks.  That 
examiner also noted that the veteran's report that she had 
sex with her husband shortly after the second reported rape 
was inconsistent with intense psychological distress.  
Finally, the 2005 VA examiner could not render a diagnosis of 
PTSD because of a lack of symptom report and supporting 
behavioral observations.

The Board finds the negative evidence outweighs the positive 
evidence on the question of whether the veteran has PTSD as a 
result of personal assault in service.  The Board finds the 
2002 and 2005 VA examination reports particularly probative 
because both examiners reviewed all the evidence of record in 
connection with rendering their opinions, whereas there is no 
indication that the health care providers who prepared the 
positive diagnoses had the benefit of a review of all the 
evidence of record.  Further, the 2002 and 2005 opinions are 
more probative because these examiners provide a rationale 
for their conclusions that the veteran did not have PTSD due 
to sexual trauma in service.

For these reasons, the Board rejects the association of PTSD 
to the alleged military assaults as favorable evidence on the 
question of whether the veteran has PTSD related to alleged 
military assaults is outweighed by the evidence against the 
claim. 

Next, the Board will address the question of whether the 
veteran has a psychiatric disorder, other than PTSD, which 
can be related to service.  While the 2005 VA examiner did 
not diagnose PTSD, she did diagnose dysthymic disorder.  She 
opined: 
[t]his examiner suspects that it is more 
likely that [the veteran's] involvement 
in the military may have exacerbated her 
probably already predispositioned 
dysthymic disorder and the psychological 
problems she currently has may be a 
chronic manifestation of the same.  Based 
on her history, which includes being put 
in the parent role to care for siblings 
and being sexually abused as a child and 
having felt unloved, it is very likely 
that she was predispositioned to 
experience dysthymic disorder.  Then 
being in the military in and of itself 
would likely be stressful.  This has the 
potential to exacerbate that condition.  
However, in her case believing that she 
has been sexually assaulted certainly has 
the potential to exacerbate a preexisting 
dysthymic condition.

The examiner concluded:  "it is more likely than not that 
the veteran's current mental disorder of dysthymic disorder . 
. . probably existed before she went into the military and 
was more likely than not exacerbated by military service."

The veteran's September 1966 enlistment physical examination 
report indicates that she was psychiatrically evaluated as 
normal.  When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) found that, when no 
preexisting condition is noted upon entry into service, as 
here, the veteran is presumed to have been sound upon entry 
and then the burden falls on the government to rebut the 
presumption of soundness.  Wagner held that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service; and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the analysis in 
Wagner.  If a disability was not noted at the time of entry 
into service and VA fails to establish by clear and 
unmistakable evidence either that the disability existed 
prior to service or that it was not aggravated by service, 
the presumption of sound condition will govern and the 
disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

While both the 2002 and the 2005 VA examiners indicated that 
the veteran's dysthymia likely began prior to service, it 
cannot be said these opinions alone rise to the level of 
clear and unmistakable evidence that a dysthymic disorder 
preexisted service.  Having reached this conclusion, there is 
no need to consider aggravation.  

Therefore, the Board will turn to the question of whether the 
veteran's current dysthymia is related to service.  "Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."  38 C.F.R. § 3.303(d).  Based on the opinion 
provided by the 2005 VA examiner, there is a nexus between 
the veteran's current psychiatric disorder, dysthymia, and 
service.  While the 2002 examiner indicated that the 
veteran's substance abuse and childhood traumas explain her 
current psychiatric symptomatology, given that the evidence 
is in relative equipoise on this question, the veteran will 
be afforded the benefit of the doubt.  Accordingly, service 
connection is warranted for the veteran's dysthymia.

As service connection is warranted, compliance with the duty 
to assist or the duty to notify is unnecessary with regard to 
the claim.  


ORDER

Service connection for PTSD is denied.  

Entitlement to service connection for dysthymia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


